           Case 21-60052 Document 39 Filed in TXSB on 07/14/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

 In re:                                                 §
                                                        §   Subchapter V
 Scott Vincent Van Dyke                                 §
                                                        §   Case No. 21-60052
                         Debtor.                        §   Christopher M. Lopez


                 SUBCHAPTER V REPORT PURSUANT TO 11 U.S.C § 1188(c)

       Scott Vincent Van Dyke, Debtor-in-Possession, hereby files this Status Conference Report
pursuant to 11 U.S.C. § 1188(c), in connection with the Small Business Subchapter V Status
Conference:

        1.      Nature of Business: Mr. Van Dyke is self-employed as the chief executive officer
of Texas Petroleum Operations, LLC and Anglo-Dutch Energy, LLC that are private exploration
and production companies and operates more than 2,000 producing wells. Mr. Van Dyke also has
interest in the following entities: Anglo-Dutch (Everest), LLC, Anglo-Dutch (Neftenge), LLC,
American Oil & Gas, LLC, Trepador Energy, LLC, Potomac Assets, LLC, and Burgoyne
Investments, LLC (collectively, the “Van Dyke Entities”).

      2.     Location(s) of Business: Mr. Van Dyke operates his businesses out of 1515 South
Boulevard, Houston, TX, 77006.

        3.        Ownership of Business: Mr. Van Dyke is the majority owner of the Van Dyke
Entities.

       4.      Primary Cause(s) of the Necessity to File Bankruptcy: Mr. Van Dyke sought
bankruptcy relief in order to address his financial distress caused by the cessation of drilling
operations on the wells of the Van Dyke entities.

          5.      General Information about the Nature of Secured, Priority, and Unsecured
Debt:

               a. Secured debt total: $2,249,862.42
               b. Priority debt total: n/a
               c. Unsecured debt total: $1,693,495.14

       6.      Status of Employment of Professionals: The court authorized the employment of
Tran Singh LLP as general bankruptcy counsel on July 1, 2021 (ECF no. 29).
       7.      Status of Discussions with Trustee: Due to the emergency filing of his case, Mr.
Van Dyke is still in the process of complying with the United States Trustee guidelines as a debtor
in possession and is in the process of drafting his plan.
        Case 21-60052 Document 39 Filed in TXSB on 07/14/21 Page 2 of 3




      8.     Status of Any Cash Collateral, Adequate Protection, or Stay Relief Issues: Mr.
Van Dyke intends on filing a motion for adequate protection as to his vehicles.

      9.      Goals for Reorganization of the Business: Debtor intends on reorganizing his
consumer liabilities and guarantees related to the Van Dyke Entities.

       10.    Financial Projections for Upcoming Six-Month Period and Reasons for Any
Significant Variation from Historical Performance: Due to the emergency filing of this case,
Mr. Van Dyke is still in the process of finalizing financial projections.

      11.    Efforts Taken and Status of Achieving Consensual Plan: Mr. Van Dyke is
working towards achieving a consensual plan.

       12.    Whether There is Any Need to File a Separate Disclosure Statement: No.

       13.    Whether There is Any Need to Expand the Proof of Claim Deadline
(Automatically Set at 60 Days from Petition Date): Debtor does not believe there is a need to
delay administration of the Debtor’s estate.

       14.   Any Other Pertinent Information that Should be Brought to the Court’s
Attention: None at this time.

       Dated: July 14, 2021

                                            TRAN SINGH, LLP

                                       By: /s/Susan Tran Adams
                                           Susan Tran Adams | TBN: 24075648
                                           Brendon Singh | TBN: 24075646
                                           1010 Lamar St., Suite 1160
                                           Houston TX 77002
                                           Ph: (832) 975-7300
                                           Fax: (832) 975-7301
                                           STran@ts-llp.com

                                          ATTORNEYS FOR THE DEBTOR
 Case 21-60052 Document 39 Filed in TXSB on 07/14/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

I hereby certify that on July 14, 2021, a true and correct copy of the foregoing was served
onto all parties requesting notice via CM/ECF.


                                  By: /s/Susan Tran Adams
                                      Susan Tran Adams
